DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg. 8-9, filed 12/18/2020, with respect to the rejection(s) of claim(s) 1-3 and 6-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited prior art.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-10 and 11-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/114190 A1 to Mycroft et al (“Mycroft”) in view of US Patent Pub. 2010/0117975 A1 to Cho, further in view of US Patent Pub. 2008/0223708 A1 to Joo.  US 2013/0107433 A1 to Mycroft et al (“Mycroft”) will be relied upon as an English translation of WO 2011/114190 A1.  
As to claim 1, Mycroft discloses an electronic device having a front surface and an opposing rear surface (See Fig. 4-6), the electronic device comprising:
a transparent structure (100) having a first planar portion (16) located on the front surface of the electronic device, a second portion (15, 17) that bends (See Fig. 1A and 1B); and
a display (210) that displays images through the first planar portion, the second portion, and the rounded corner (See Fig. 1B and Fig. 4; Mycroft discloses rounded corners between regions 15 and 16 or 16 and 17.), wherein the display conforms to an interior surface of the transparent structure (See Fig. 4, 210; The flexible display 210 conforms to the transparent housing depicted by transparent shell 5 and portions 15, 16, and 17 in Fig. 3.); and
a rigid housing structure (See Fig. 2, 70 and 75) between the front and rear surfaces of the device, wherein a position of the display is fixed relative to the rigid housing structure (See also Fig. 3-4).  
Mycroft fails to disclose wherein the display has a folded portion that folds back towards the first planar portion to conform to rounded corner of a body structure.  
Cho discloses a display device (See Fig. 5a) wherein the display has a folded portion that folds back towards the first planar portion to conform to rounded corner of a body structure (See Fig. 5; Cho discloses cylindroid shaped display device with planar front and back portions and rounded side portions.  The flexible display 203 conforms to the shape of the body 201 and is formed surrounding the outer circumferential surface of the body 201.).  

Mycroft in view of Cho fails to disclose a transparent structure having a second planar portion that bends away from the first planar portion.  
Joo discloses a display device comprising a transparent structure having a second planar portion that bends away from the first planar portion (See Fig. 3-4 and 7; Joo discloses a flexible display 110 that conforms to the shape of the cover 90 such that it displays from the side portion 100.).  
At the time of invention, it would have obvious to one of ordinary skill in the art to have modified Mycroft in view of Cho with the teachings of Joo of a transparent structure having a second planar portion that bends away from the first planar portion, as suggested by Joo thereby similarly enhancing the device to have a planar side surface such that it provides a side input display portion and provides added functionality to a user operating the device.  
As to claim 2, Mycroft discloses wherein the transparent structure forms a continuous loop around a periphery of the electronic device (See Fig.1A).
As to claim 3, Cho discloses wherein the display displays the images across the continuous loop (See Fig. 5A, ¶ 0080).  
(¶ 0077-0078).  
As to claim 7, Mycroft discloses wherein the transparent structure has a third portion located on a rear surface of the electronic device (See Fig. 1A-B, 26.).
As to claim 8, Cho discloses wherein the display displays the images through the third portion (See Fig. 5A, ¶ 0080).  
As to claim 9, Mycroft discloses wherein the third portion is planar (See Fig. 1A-B, 26).  
As to claim 10, Mycroft discloses wherein the transparent structure comprises glass (¶ 0023).  
As to claim 11, Mycroft discloses an electronic device (Fig. 4-6), comprising;
a transparent housing (100) that forms a loop around a perimeter of the electronic device and that forms a side wall and a rounded corner (See Fig. 1A); 
an opaque housing structure (See Fig. 3-4, 70 and 75)  coupled to the transparent housing, wherein a position of the flexible display is fixed relative to the opaque housing structure (¶ 0067, 0070; Mycroft discloses end caps 70 and 75 which cover outer rim of the transparent shell.  The end caps being opaque is implied by this disclosure.); 
a flexible display (210) that folds within the transparent housing to conform to an interior surface of the side wall and the rounded corner (See Fig. 1B and 4); and
(92) within the transparent housing.
Mycroft fails to disclose a flexible display that folds back towards itself to conform to a surface of the planar side wall, wherein the flexible display displays images across the entire loop.  
Cho discloses a flexible display (Fig. 5a, 203) that folds back towards itself to conform to a surface of the side wall, wherein the flexible display displays images across the entire loop (See Fig. 5A, ¶ 0080).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Mycroft with the teachings of Cho of a flexible display that folds back towards itself to conform to a surface of the side wall, wherein the flexible display displays images across the entire loop, as suggested by Cho thereby similarly enhancing the device to provide display around the outer circumference of a transparent housing allowing every surface to display information.   
Mycroft in view of Cho fails to disclose a transparent housing that forms a planar side wall and a flexible display that conforms to an interior surface of the planar side wall.  
Joo discloses a display device comprising a transparent housing (Fig, 7, 90) that forms a planar side wall (100) and a flexible display (110) that folds to conform to an interior surface of the planar side wall (See Fig. 3-4 and 7; Joo discloses a flexible display 110 that conforms to the shape of the cover 90 such that it displays from the side portion 100.).  

As to claim 12, Mycroft discloses herein the transparent housing has a planar portion and a curved portion (See Fig. 1A-B, 100).
  As to claim 13, Mycroft discloses wherein the planar portion (See Fig. 1A-B, 16) is located on a front surface of the electronic device and the curved portion is located at the rounded corner between the front surface and the side wall (15, 17).  
The limitations regarding the planar side wall are taught by the combination of Mycroft with the teachings of Joo in the rejection of claim 11.  See the rejection above.  
As to claim 14, Mycroft discloses wherein the flexible display displays the image across the rounded corner (See Fig. 4, 210).  
As to claim 15, Mycroft discloses wherein the transparent housing comprises a layer of glass (¶ 0023; See also Fig. 1A, 100).  

Claims 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/114190 A1 to Mycroft et al (“Mycroft”) in view of US Patent .    
As to claim 16, Mycroft discloses an electronic device having a front surface and a side surface (See Fig. 4-6), comprising:
a housing structure (See Fig. 3-4, 70 and 75); 
a layer of glass (¶ 0023) coupled to the housing structure and having a curved portion interposed between first and second portions, wherein the first planar portion (16) is located on the front surface of the electronic device and the second portion (15, 17) is located on the side surface of the electronic device (See also Fig. 1A); and
a flexible display (210) having a first portion that folds to conform to an interior surface of the curved portion of the layer of glass, wherein the flexible display displays images through the first portion, the second portion, and the curved portion (See Fig. 4).  
Mycroft fails to disclose a flexible display having a first portion that folds back towards a second portion to conform to the curved portion, wherein the flexible display displays images continuously across the first planar portion, the second portion and the curved portion.  
Cho discloses a display device comprising a flexible display that folds back towards a second portion to conform to the curved portion (See Fig. 5a, ¶ 0080), wherein the flexible display displays images continuously across the first (See Fig. 5A, ¶ 0080; See also Fig. 23).  
At the time of invention, it would have obvious to one of ordinary skill in the art to have modified Mycroft with the teachings of Cho of a flexible display that folds back towards a second portion to conform to the curved portion, wherein the flexible display displays images continuously across the first planar portion, the second portion and the curved portion as suggested by Cho thereby similarly enhancing the device to provide display around the outer circumference of a transparent housing allowing every surface to display information.   
Mycroft in view of Cho fails to disclose the second planar portion located on the side surface of the electronic device.  
Joo discloses the second planar portion located on the side surface of the electronic device (See Fig. 7, 112).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Mycroft in view of Cho with the teachings of Joo of the second planar portion located on the side surface of the electronic device, as suggested by Joo thereby similarly using a configuration of a shape of a display device which was known in the prior art in the device of Mycroft.  
Mycroft in view of Cho and Joo fails to disclose a metal housing structure.  
Heringslack discloses a display device comprising a metal housing structure (See Fig. 1, 101; ¶ 0032) with a glass cover coupled to the metal housing structure (See Fig. 4; Glass cover 410).  

As to claim 17, Mycroft discloses wherein the curved portion of the layer of glass forms a rounded corner and wherein the flexible display displays the images across the rounded corner (See Fig. 1B and 4; Mycroft discloses a rounded corner defined by the region between display regions 15 and 16 or 16 and 17.).
As to claim 18, Mycroft discloses wherein the layer of glass forms a loop that extends around an entire perimeter of the electronic device (Mycroft, See Fig. 1A-B, 100), but fails to disclose wherein the flexible display displays the images across the loop.
Further, Cho discloses wherein the flexible display displays the images across the loop (See Fig. 5A, ¶ 0080).  
See the combination of Mycroft with the teachings of Cho in the rejection of claim 16 above.  
As to claim 19, Mycroft discloses wherein the layer of glass has a third planar portion that is located on a rear surface of the electronic device (See Fig. 1A-B). 
As to claim 20, Cho discloses wherein the flexible display displays the images through the third planar portion (See Fig. 5A, ¶ 0080).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.